DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-3, 11-16, and 20 are rejected.
Claims 4-6, 19 are objected to.
Claims 7-10, 17-18 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of MALHAN et al. (US Pub. No.: 2021/0183244 A1: hereinafter: “MALHAN”).

          Consider claim 1:
         Kim teaches a method of controlling a semi-autonomous vehicle (See Kim, e.g., “…The method…assume a first remote ADAS control of the vehicle by a remote ADAS controller communicating with the vehicle via the access point…the method requests override permission for the first remote ADAS control from a local ADAS controller of the vehicle…provides a first remote ADAS control instruction to the local ADAS controller of the vehicle...” of Abstract, Col. 1:37-56, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), comprising: propagating a local set of vehicle identities to an edge unit (See Kim, e.g., “…The vehicle 103 may authenticate with the access point 105 using any suitable secure, encrypted authentication protocol (e.g., such as one using public and private digital keys, multi-factor authentication, etc.)...” of Col. 1:37-56, Col. 17:26-65, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), the edge unit in communication with a traffic signal at a controlled intersection (See Kim, e.g., “…. The RSU 105 is capable of receiving and processing the vehicle 10a's state data…such as data describing the signal phase 504 of the intersection(s) signal(s) 512…describing the current queue 506 of vehicles 103b-m in or near the intersection 520 to determine whether to adjust any parameters of the cruise control...” of Col. 14:12-33, Col. 23:31-59, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), the local set of vehicle identities (e.g., “…The RSUs 105 are also able to communicate with cloud services via high-bandwidth wired communication. The cloud service(s) 300 may provide authentication data for authenticating vehicles 103 with the access points 105…” of Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520) based on a subset of vehicles deemed proximate to the controlled intersection (See Kim, e.g., “…. The RSU 105 is capable of receiving and processing the vehicle 10a's state data…such as data describing the signal phase 504 of the intersection(s) signal(s) 512…describing the current queue 506 of vehicles 103b-m in or near the intersection 520...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-59, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520); computing, from detection of a vehicle (e.g., “…a vehicle may enter the coverage area of an RSU (e.g., is within range to communicate with a RSU within the coverage area), and the RSU may inform the vehicle of the availability of RSU…if it is determined that the RSU-based control will yield better performance…, of Fig. 1 element 113) corresponding to the set of vehicle identities, a distance of the vehicle approaching the controlled intersection based on the detection of the vehicle (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m, which results in the vehicle 103 being located in position Y instead of X if it were to maintain the 60 kph rate of speed...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).
                     Kim further teaches and controlling, based on a comparison of a speed threshold with the computed distance, the vehicle in order to conform a speed of the vehicle with a predetermined speed corresponding to the speed threshold (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520). However, Kim does not explicitly teach an image detection.                            
                    In an analogous field of endeavor, MALHAN teaches an image detection (See MALHAN, e.g., “…The image and motion data acquired by the sensor arrays 50 is used by the RSU 20 with AI algorithms to determine the predicted trajectories and paths of the road users 120, 122, and 130…RSU 20 may include a subject vehicle's speed and acceleration in addition to the subject vehicle's distance to the stop line 108, the distance from the subject vehicle to a lead vehicle…” of ¶ [0048], ¶ [0084], ¶ [0086], and Fig. 1 elements 1-90, Fig. 3 elements 302-304).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute detection of a vehicle of the Kim for an image detection, as taught by MALHAN, according to known methods/systems to yield more safe, seamless, and robust autonomous operations.

          Consider claim 2:
                    The combination of Kim, MALHAN teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kim teaches further comprising identifying a distance marker corresponding to each of the plurality of speed thresholds (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), further comprising controlling the vehicle speed if a speed of the vehicle exceeds the speed threshold when the vehicle reaches the distance marker associated with the speed threshold and the traffic signal is issuing a stop signal (See Kim, e.g., “…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

          Consider claim 3:
                    The combination of Kim, MALHAN teaches everything claimed as implemented above in the rejection of claim 2. In addition, Kim teaches further comprising: tracking a distance of the approaching vehicle from the controlled intersection (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), and performing the comparison of the speed threshold when a distance of the vehicle from the controlled intersection meets one of the distance markers of the plurality of the distance markers associated with the respective speed thresholds (See Kim, e.g., “…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

          Consider claim 11:
                    The combination of Kim, MALHAN teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kim teaches further comprising: establishing a repository of semi-autonomous vehicles, the semi-autonomous vehicles responsive to intervention from the edge unit (e.g., “…The local ADAS controller 120 may retrieve and provide the data transmitted as vehicle platform state data from the vehicle data store 131 (e.g., a database, a look-up-table, etc.)…” of Fig. 1 elements 101-124); storing an identity of each of a plurality of semi-autonomous vehicles in the repository (Fig. 1 elements 101-124); and populating the local set of vehicle identities at the edge unit based on an indication of a vehicle in a predetermined region around the controlled intersection corresponding to the edge unit (See Kim, e.g., “…the control strategy evaluator 204 may receive cloud data transmitted by a cloud service 300…tracks the locations and provides navigational instructions and map data to a multiplicity of vehicles along the roadways various different jurisdictions. The cloud data may include updated, dynamic map data for the coverage area of the access point associated with the remote ADAS controller 122...” of Col. 14:12-33, Col. 17:26-65, Col. 20:26-39, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

          Consider claim 12:
                    The combination of Kim, MALHAN teaches everything claimed as implemented above in the rejection of claim 11. In addition, Kim teaches further comprising: propagating vehicle identities among a plurality of edge units, each of the edge units disposed appurtenant to a controlled intersection (e.g., “…The local ADAS controller 120 may retrieve and provide the data transmitted as vehicle platform state data from the vehicle data store 131 (e.g., a database, a look-up-table, etc.)…” of Fig. 1 elements 101-124); and maintaining the subset of vehicles deemed proximate to the controlled intersection based on vehicles determined to be within a predetermined geographical region around the controlled intersection (See Kim, e.g., “…the control strategy evaluator 204 may receive cloud data transmitted by a cloud service 300…tracks the locations and provides navigational instructions and map data to a multiplicity of vehicles along the roadways various different jurisdictions. The cloud data may include updated, dynamic map data for the coverage area of the access point associated with the remote ADAS controller 122...” of Col. 14:12-33, Col. 17:26-65, Col. 20:26-39, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

         Consider claim 13:
                   Claim 13 is analyzed, and thus rejected with respect to the reasons, analysis as implemented in the rejection of claim 1.

          Consider claim 14:
                    The combination of Kim, MALHAN teaches everything claimed as implemented above in the rejection of claim 13. In addition, Kim teaches wherein the processor logic is configured for identifying a distance marker corresponding to each of the plurality of speed thresholds (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), and further configured to send a message for controlling the vehicle speed if a speed of the vehicle exceeds the speed threshold when the vehicle reaches the distance marker associated with the speed threshold (See Kim, e.g., “…. The RSU 105 is capable of receiving and processing the vehicle 10a's state data…describing the current queue 506 of vehicles 103b-m in or near the intersection 520...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-59, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

          Consider claim 15:
                    The combination of Kim, MALHAN teaches everything claimed as implemented above in the rejection of claim 14. In addition, Kim teaches further wherein the video analytics processor is configured to track a distance of the approaching vehicle from the controlled intersection (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), and performing the comparison of the speed threshold when a distance of the vehicle from the controlled intersection meets one of the distance markers of the plurality of the distance markers associated with the respective speed thresholds (See Kim, e.g., “…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

          Consider claim 16:
                    The combination of Kim, MALHAN teaches everything claimed as implemented above in the rejection of claim 13. In addition, Kim teaches wherein the local set of vehicle identities at the edge unit is based on an indication of a vehicle in a predetermined region around the controlled intersection corresponding to the edge unit (See Kim, e.g., “…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m, which results in the vehicle 103 being located in position Y instead of X if it were to maintain the 60 kph rate of speed...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

          Consider claim 20:
                    Claim 20 is analyzed, and thus rejected with respect to the reasons, analysis as implemented in the rejection of claim 1.

Allowable Subject Matter
Claims 4-6, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims granted that all the rejections, objections are rendered moot. Further, the claimed subject matter of Claims 4-6, 19 is not suggested or taught by the prior art on record either in singularity or combination.

Claims 7-10, 17-18 are allowed. The following is an Examiner’s statement of reasons for allowance: The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 06/01/2022, Pages 1-3. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 7, 17 are allowed, the claims 8-10, 18 are also allowed based on their dependency upon the independent claims 1, 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Sajjadi et al. (US Pub. No.: 2020/0293796 A1) teaches “In various examples, live perception from sensors of a vehicle may be leveraged to detect and classify intersections in an environment of a vehicle in real-time or near real-time. For example, a deep neural network (DNN) may be trained to compute various outputs—such as bounding box coordinates for intersections, intersection coverage maps corresponding to the bounding boxes, intersection attributes, distances to intersections, and/or distance coverage maps associated with the intersections. The outputs may be decoded and/or post-processed to determine final locations of, distances to, and/or attributes of the detected intersections.”

          Yamada et al. (US Pub. No.: 2020/0079368 A1) teaches “A control device that controls a vehicle includes: an input unit to which an image including another vehicle or a driver of another vehicle is input; and a control unit that outputs a signal for controlling the vehicle generated based on danger in the another vehicle determined based on the image.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667